Citation Nr: 1132338	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  07-35 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from June 1985 to September 1985, December 1990 to April 1991, and from October 2004 to December 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, Nebraska, which granted service connection for PTSD, and assigned a 30 percent initial disability rating, effective from May 22, 2007.

A June 2009 Board decision remanded the PTSD claim for additional development.  In a February 2010 rating decision, the RO granted entitlement to service connection for major depressive disorder and combined the disability with the evaluation of PTSD.  A May 2010 Board decision reclassified the issue on appeal as entitlement to an initial disability rating in excess of 30 percent for PTSD and major depressive disorder and denied a rating in excess of 30 percent for that disability.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court) which, upon an October 2010 Joint Motion of the parties, promulgated an Order in October 2010 that vacated the Board's May 2010 decision and remanded the case for readjudication in compliance with the directives specified.  

In March 2011, the Board remanded the claim for additional development in compliance with the directives of the October 2010 Joint Motion.  For the reasons discussed below, the Board finds that the RO substantially complied with the mandates of the March 2011 remand and will proceed to adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 


Clarification of Issue on Appeal

As noted above, in the February 2010 rating decision, the RO granted service connection for major depressive disorder, and combined the disability with the appellant's service-connected PTSD.  In the March 2011 remand, the Board requested that a VA examiner provide an opinion as to whether it is at least as likely as not that the appellant's major depression represents a symptom of his service-connected PTSD or is a separately diagnosable disability.  The Board also requested that the VA examiner provide an opinion as to the appellant's current level of social and occupational impairment solely due to his service-connected PTSD.  The appellant was evaluated at a VA examination in April 2011 and the VA examiner opined that the appellant's major depressive disorder is a separate diagnosable condition that is caused by the service-connected PTSD.  The VA examiner further opined that it is not possible to determine what the appellant's current level of social and occupational impairment solely due to his service-connected PTSD is because the PTSD and major depressive disorder are intertwined conditions.  As the appellant's PTSD and major depressive disorder are intertwined conditions, the Board finds that the appellant's conditions are appropriately classified as noted on the title page.


FINDING OF FACT

Throughout the rating period on appeal, the appellant's service-connected PTSD and major depressive disorder were manifested by depressed mood, anxiety, chronic sleep impairment, and mild memory loss, productive of occupational and social impairment comparable to no more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  



CONCLUSION OF LAW

The criteria for entitlement to an initial staged evaluation in excess of 30 percent for service-connected PTSD and major depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code 9411 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman  v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a).  

Because the January 2008 rating decision granted the appellant's claim for service connection for PTSD, such claim is now substantiated.  His filing of a notice of disagreement as to the January 2008 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2010).  Rather, the appellant's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the appellant of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as will be discussed below.

The March 2008 statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code (DC) for rating the disability at issue (38 C.F.R. § 4.130, DC 9411), and included a description of the rating formulas for all possible schedular ratings under this diagnostic code.  The appellant was thus informed of what was needed not only to achieve the next- higher schedular rating, but also to obtain all schedular ratings above that assigned.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran appropriate VA examinations in December 2007, July 2009, January 2010 and April 2011.  The examinations are adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  The December 2007, July 2009, and April 2011 VA examiners also reviewed the claims file.

The appellant has not reported receiving any recent treatment specifically for this PTSD or major depressive disorder, and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorders since he was last examined in April 2011.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The April 2011 VA examination report is thorough and supported by VA treatment records and provided findings pertinent to the rating criteria.  The April 2011 VA examiner also addressed the specific issues requested by the Board regarding the appellant's PTSD and major depressive disorder.  The Board notes that the VA examiner provided a rationale for his inability to address the appellant's current level of social and occupational impairment solely due to his service-connected PTSD.  He explained that the conditions were intertwined.  The examinations in this case are adequate upon which to base a decision.

II. Legal Criteria

General Criteria

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2009).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the appellant.  Id. § 4.3.

An appeal from the initial assignment of a disability rating, such as the appeal in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Rating PTSD

PTSD and major depressive disorder are rated by applying the criteria in 38 C.F.R. § 4.130, Diagnostic Codes 9411 and 9434 (2010).  Throughout the rating period on appeal, the appellant is assigned a 30 percent evaluation for his service-connected PTSD and major depressive disorder.  The criteria for Diagnostic Code 9411 and Diagnostic Code 9434 are the same.  38 C.F.R. § 4.130.  A 30 percent rating is warranted where the evidence shows occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

In order to achieve the next-higher 50 percent rating, the evidence must demonstrate occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent rating, the maximum schedular rating, is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

As discussed above, the appellant has been service-connected for PTSD and major depressive disorder.  The April 2011 VA examiner found that the appellant's major depressive disorder and PTSD are intertwined.  The evaluation of the same manifestations under different diagnoses is to be avoided.  38 C.F.R. § 4.14 (2010).  As such, the Board will not assign separate evaluations under the different diagnoses for the psychiatric manifestations.

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)) (DSM-IV).

According to DSM-IV, a GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  See also QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-47 (1994). 

III. Analysis

The appellant contends that he is entitled to an initial evaluation in excess of 30 percent for his PTSD and major depressive disorder.  For the reasons that follow, the Board concludes that a higher initial evaluation is not warranted

Service connection has been established for PTSD and major depressive disorder, with an initial evaluation of 30 percent, effective from May 22, 2007.  As such, the rating period on appeal is from May 22, 2007.  38 C.F.R. § 3.400(o)(2) (2010).

The evidence fails to reveal communication difficulties.  A December 2007 VA examination report noted that the appellant's speech was unremarkable and that he was cooperative, friendly, relaxed and attentive.  A July 2009 VA examination report reflects that the appellant did not exhibit much spontaneity in speech.  The VA examiner noted that pitch and tone were bland.  The appellant's attitude toward the examiner was emotionally cold and numb.  A January 2010 VA examination report noted that the appellant's speech was unremarkable and that the appellant was cooperative, friendly, relaxed and attentive.  The April 2011 VA examination report indicates the appellant's speech was spontaneous, clear and coherent.  He was cooperative, friendly, relaxed and attentive, but distant emotionally.     

With regard to panic attacks, the appellant denied having panic attacks at the December 2007, July 2009, January 2010 and April 2011 VA examinations.  The December 2007 VA examination report reflects that the appellant reported having difficulty with crowds.  He reported that he used to enjoy Fourth of July fireworks with his wife and child, but was currently unable to do that.  

There is no evidence of any difficulty in understanding complex commands.  The December 2007 VA examiner noted that the appellant's thought process and thought content were unremarkable.  The appellant was able to do serial 7's and was able to spell a word forward and backward.  He understood the outcome of his behavior.  The July 2009 and January 2010 VA examination reports also reflect that the appellant's thought process and thought content were unremarkable, and that the appellant understood the outcome of his behavior.  The January 2010 VA examination report indicates the appellant was able to do serial 7's and spell a word forward and backward.  The April 2011 VA examination report also reflects that the appellant's thought process and thought content were unremarkable.  The appellant was not able to do serial 7's, but was able to spell a word forward and backward.  

Regarding the appellant's memory, the December 2007, July 2009, January 2010 and April 2011 VA examination reports reflect that the appellant's remote, recent and immediate memory was normal.  The appellant also denied having suicidal and homicidal thoughts at the December 2007, July 2009, January 2010 and April 2011 VA examinations.  The April 2011 VA examination report reflects that the appellant denied a history of suicide attempts.  The April 2011 VA examination report also indicates that the appellant reported having some regrets about forgetting things.  In a November 2007 statement, the appellant also reported memory issues.  The Board notes that mild memory loss is one of the criteria described for the 30 percent disability rating which is currently assigned.

The appellant was employed throughout the period on appeal.  However, the evidence reflects that the appellant's PTSD and major depressive disorder symptoms result in an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The December 2007 VA examination report reflects that the appellant had worked part-time as a nurse for one to two years.  He reported that he is not able to work in a large facility with a large number of patients.  He stated that he was working in a facility where there were only six patients maximum, and usually less, and there was another nurse working at the same time.  He reported that he was also taking classes at a university in a Bachelor's of Nursing program.  The appellant reported that he becomes very anxious in crowds, to the point of being given the opportunity to take tests in a separate testing room from the entire class.  The July 2009 VA examination report indicates that the appellant completed the accelerated one year program at the university in two years.  He stated that he had some problems with concentration and needed to take some time to have a hiatus.  He also reported his PTSD interfered with his preceptorship.  The appellant reported that he had been working full time as a nurse since April 2009 and that he was often irritable.  The January 2010 VA examination report indicates the appellant worked full-time at another hospital.  He stated that he resigned from his job at the previous hospital after four months due to anger outbursts on the floor.   He reported that he has had problems maintaining his composure at work in the past, but he was making progress in being able to find ways to remove himself from situations that bother him.  At the April 2011 VA examination, the appellant reported that he was taking college classes by internet in business and that he has enough credits to be in his sophomore year.  He reported that he had a "B" average.  He stated that it took him longer than other students to learn the material.  The VA examiner noted that concentration is a challenge, but has not had a significant effect on the appellant's schooling or his job.  The appellant reported that he works the night shift as a nurse.  He reported some problems with anger flare ups at work. He reported that he had received verbal counseling on two occasions, but there had been no serious intervention such as written counseling.   
 
In an August 2009 statement, M.K., the appellant's co-worker, noted that the appellant would get angry easily and start to throw supplies around.  She stated that he cursed about assignments, work that the person he was replacing did not get done, staffing, work schedules, etc., and that he would eventually calm down again.  In an August 2009 statement another co-worker, E.L., stated that the appellant seemed to have anger issues.  She stated that when something did not happen the way he would have liked it to be, he would burst out with a very foul mouth and starts slamming things around.  She stated that he did not seem violent toward other people, but rather the environment.  She noted that when faced with a schedule that he was not expecting, he became agitated and threatened to quit his job.  E.L. stated that the appellant stayed to himself a lot, and usually did not talk about himself much.  She noted that he seemed to be a "private" person.  Another co-worker, K.M., stated in an August 2009 statement that the appellant had become increasingly agitated and tended to fly off the handle over things easily.  K.M. noted that the appellant became easily distracted and was easily agitated, to a point that he started to breathe heavily and was visibly agitated over seemingly minor things.  She noted that he was also anxious all the time.  Lay statements may be competent to support a claim where the events or the presence of disability, or symptoms of a disability are subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board also finds the appellant's co-workers statements to be credible.  

The evidence also indicates the appellant's PTSD and depression symptoms have caused social impairment.  The December 2007 VA examination report reflects that the appellant had a daughter who he saw on a regular basis.  He lived in a house with a roommate.  He reported that he worked, studied for school, or spent time with his daughter, and did not socialize.  He reported no leisure pursuits.  He reported that he used to have friends with whom he would spend time and go hunting, but he no longer did that.  The July 2009 VA examination report indicates the appellant was married for four to five years and divorced.  He stated that he had not dated since his divorce.  He stated that his daughter lived with her mother, but she would come to live with the appellant as much as possible.  At the January 2010 VA examination, the appellant reported that he had monthly contact with his daughter and lived alone.  He reported some occasional contact with his extended family.  He stated that he did not have any social activities, and that he would work and then go home.  The April 2011 VA examination report reflects that the appellant reported that his interests were limited because he did not have time for hobbies with work and school tasks to do.  He reported that he lived by himself in a farmhouse.  He saw his daughter every two weeks, but reported that he had not had close contact with his family and did not socialize at work.  He stated that he did not feel comfortable being around people and did not have time for hobbies.

The appellant does have mild to moderate PTSD symptoms.  The appellant consistently reported sleep problems throughout the rating period on appeal.  He reported having difficulty sleeping at the December 2007 VA examination, and noted that he cannot get back to sleep after 4 a.m.  The July 2009 VA examination report indicates that the appellant reported difficulty sleeping.  He also noted that his energy level was "tired ... all the time."  He reported problems concentrating.  The April 2011 VA examination report reflects that the reported having trouble getting to sleep and staying asleep.  He reported that he would wake up after an average of four to five hours and be fatigued the next day.  The appellant also reported intrusive recollections.  The January 2010 VA examination report indicates the appellant reported waking up multiple time during the night, sometimes from bad dreams, and feeling anxious and irritated.  The December 2007 VA examination report noted the appellant had intrusive recollections.  The July 2009 VA examination report indicates that the appellant reported having nightmares nearly every day.  He also reported frequent, daily hypervigilance.  A December 2008 VA treatment record reflects that the appellant reported that after a failed blood transfusion at work, the smell of blood triggered a flashback in the appellant, rendering him functionless.  An August 2008 VA treatment record indicates that the appellant reported that he confronted a man for tailgating.  He stated that he stopped his car at a light and approached the man, and that his voice remained calm and he felt better.  At the April 2011 VA examination, the appellant reported intrusive recollections which occur infrequently, about once a month, and nightmares which occur about once a month.  He reported that he avoids situations where he is reminded of military activity.   

The appellant had a GAF score of 60 assigned for PTSD upon VA examination in December 2007.  A July 2008 VA treatment record reflects that the appellant had a GAF score of 58.  An August 2008 VA treatment record indicates the appellant had a GAF score of 63.  Another August 2008 VA treatment record reflects that the appellant had a GAF score of 55.  October 2008 and December 2008 VA treatment records indicate that the appellant's GAF score was 65.  The July 2009 VA examiner found that the appellant had a GAF score of 55.  The July 2009 VA examiner noted that the GAF score was a combined score for PTSD and major depressive disorder.  The January 2010 VA examination report reflects that the appellant had a GAF score of 60.  The April 2011 VA examination report indicates the appellant had a GAF score of 59.  The April 2011 VA examiner noted that the GAF score was for the combination of impairment in function of PTSD and major depressive disorder.  The examiner also noted that the score was in the mild to moderate range.  The VA examiner explained that it is not possible to split the GAF score between the PTSD and major depressive disorder because they were intertwined conditions.  As noted above, a GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships, and a GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  As appellant's GAF scores reflect only mild to moderate difficulty in social and occupational functioning, the GAF score does not support a finding that the severity of the disability at issue warrants an initial rating higher than 30 percent.  

Based on the foregoing, the Board concludes that the appellant's disability picture does not most nearly approximate the next-higher 50 percent rating under Diagnostic Code 9411 or 9434.  The Board finds that the appellant's PTSD and major depressive disorder symptoms are already contemplated by the appellant's 30 percent rating.  The record demonstrates that the appellant has occupational and social impairment consistent with occasional decrease in work efficiency and intermittent period of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, chronic sleep impairment and mild memory loss, all of which are contemplated by the 30 percent rating.  The appellant's GAF scores of 55 to 65 are consistent with no more than a rating of 30 percent.  Although the appellant and his co-workers reported anger problems at work, he worked full-time and took college courses during the period on appeal, indicating PTSD and major depressive disorder caused only an occasional decrease in work efficiency.  The evidence reflects that the appellant's PTSD and major depressive disorder impair his social functioning, however, he reported spending time with his daughter.  Therefore, the Board finds that the appellant's PTSD and major depressive disorder symptoms do not more closely approximate the criteria for a 50 percent rating, which requires occupational and social impairment with reduced reliability and productivity.  

The appellant's PTSD and major depressive disorder symptoms are also not more closely approximated by the criteria for a 70 percent or 100 percent rating for PTSD and major depressive disorder which would require occupational and social impairment with deficiencies in most areas or total occupational and social impairment.  The appellant has repeatedly denied having suicidal ideation and the April 2011 VA examiner noted that the appellant did not have any obsessive or ritualistic behavior.  There was no evidence of illogical speech, spatial disorientation, difficulty adapting to stressful circumstances, or an inability to establish and maintain effective relationships.  The evidence of record does not indicate that the appellant neglects his personal appearance or hygiene.  Additionally, there is no evidence of total occupational and social impairment, as would be required for the 100 percent disability rating.  The appellant has worked as a nurse throughout the rating period on appeal.  He has also taken college courses.  

The Board also finds that the evidence of record does not show that at any time during the rating period on appeal, the Veteran exhibited symptoms warranting a higher staged evaluation.  Hart, 21 Vet. App. at 509-10.  The appellant's symptoms were consistent throughout the rating period on appeal.  At the April 2011 VA examination, the appellant reported that his depression was pretty much the same.  

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD and major depressive disorder is inadequate.  A comparison between the level of severity and symptomatology of the appellant's PTSD and major depressive disorder with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the appellant's disability level and symptomatology.  Further, the appellant has not alleged that the schedular evaluation is inadequate.  Therefore, the available schedular evaluations for the service-connected PTSD and major depressive disorder are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, 22 Vet.App. at 115.
 
TDIU is an element of all appeals for an increased evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2010).  In this case, however, TDIU consideration is not warranted.  The appellant has not contended and the evidence does not indicate that the appellant is unemployable as a result of his TDIU.  The appellant has been employed as a nurse throughout the rating period on appeal.  

In conclusion, the Board finds that the currently assigned 30 percent rating for PTSD and major depressive disorder appropriately reflects the appellant's disability picture.  While the appellant is competent to report the symptoms he experiences, and the Board finds him credible in this regard, except where in contrast to objective clinical findings, the reported symptoms are consistent with the assigned schedular evaluation.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at  54-56 (1990).



ORDER

Entitlement to an initial disability rating in excess of 30 percent for service-connected PTSD and major depressive disorder is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


